Citation Nr: 1442235	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-03 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for status post right ankle fracture with surgical repair (claimed as right ankle injury, right ankle surgery, and/or right ankle condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The Veteran served on active duty from April 1992 to February 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran is already service connected for surgical scars, right lower extremity, associated with status post right ankle fracture with surgical repair, rated at 10 percent, effective March 28, 2012.


FINDINGS OF FACT

1.  The Veteran is already in receipt of the maximum disability rating for marked limited motion of the ankle.

2.  Ankylosis of the right ankle has not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent rating for status post right ankle fracture with surgical repair have not been met. 38 U.S.C.A. 
§§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5270-5274 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim for status post right ankle fracture with surgical repair arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Furthermore, the Veteran was provided a Disability Benefits Questionnaire (DBQ) examination in April 2012 to evaluate his ankle disability.  This examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2013).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).

Lay Statements

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran contends that he is entitled to a disability rating in excess of 20 percent.  Specifically, he asserts he should be rated under DC 5270 for Ankylosis of the Ankle, because he is already in receipt of the maximum rating under DC 5271 for Marked Limited Motion of the Ankle.  38 C.F.R. § 4.71a, DC 5270-5271 (2013).

Under DC 5270 for Ankylosis of the ankle, the minimum 20 percent rating is warranted for in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, DC 5270 (2013).  A 30 percent rating is warranted for in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  Id.  The maximum 40 percent rating is warranted for in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.

Under DC 5271 for limited motion of the ankle, the minimum 10 percent rating is warranted for moderate limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2013).  The maximum 20 percent is warranted for marked limited motion of the ankle.  Id.

In an October 2010 QTC Examination, the Veteran reported that his right ankle condition existed since 1993.  He stated that the condition occurred while in the military and that he broke his ankle while moving boxes.  The Veteran reported that he experienced weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, deformity, tenderness, drainage, and pain.  He did not experience heat, fatigability, effusion, subluxation, or dislocation.  The Veteran reported flare-ups 3 times per month that lasted 12 hours.  He reported that the severity level was 10/10.  The fare-ups were precipitated by physical activity and were alleviated by rest and medication.  During the flare-ups, the Veteran experienced the same symptoms mentioned above, as well as limitation of motion of the joint which he described as hard to bend and was stiff.  He reported difficulty standing and walking.  The Veteran reported that he had pain when walking and swelling.  He had no joint replacement and reported limited walking distances as his only overall functional impairment.  

The examination report noted that there was tenderness and guarding of movement on the Veteran's right ankle.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat deformity, malalignment, drainage, or subluxation.  Examination of the right ankle revealed no deformity or ankylosis.

Range of motion for the right ankle was 5 degrees on dorsiflexion and plantar flexion with pain at 5 degrees as well.  Repetitive range of motion was possible and the Veteran had dorsiflexion and plantar flexion of 5 degrees.  There was no additional degree of limitation.  The VA examiner noted that the joint function on the right ankle was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray results of the right ankle were within normal limits.  There was no indication of a malunion to the Os calcis on the right or any indication of malunion of the astralgus.  Bony structures were intact and there was no fracture, dislocation, subluxation, ankle mortise instability, or foreign body.

The Veteran was diagnosed with status post right ankle fracture with surgical repair and scars.  The subjective factors were pain and scars.  The objective factors were scars.  The effect of the ankle condition on the Veteran's usual occupation and daily activities was limited walking distances.  

In an April 2012 DBQ examination, the Veteran was diagnosed with a prior fracture and surgical repair, right ankle.  The Veteran reported flare-ups that impacted the function of his ankle by causing increased pain.  Right ankle plantar flexion range of motion was to 15 degrees (normal endpoint is 45 degrees).  Objective evidence of painful motion began at 5 degrees.  Right ankle dorsiflexion (extension) range of motion was to 15 degrees (normal endpoint is 20 degrees.  Objective evidence of painful motion began at 5 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test range of motion for the right plantar flexion ended at 15 degrees and post-test dorsiflexion (extension) ended at 10 degrees.  

The Veteran did not have additional limitation in range of motion in his right ankle following repetitive-use testing.  He did have functional loss and/or functional impairment of his right ankle.  This functional loss/impairment was less movement than normal and pain on movement in his right ankle.  The Veteran had localized tenderness or pain on palpation of his joints/soft tissue in his right ankle.  Muscle strength testing in the right ankle plantar flexion was 3/5 (active movement against gravity) and 4/5 for right ankle dorsiflexion.  For the anterior drawer test, the VA examiner was unable to test whether there was laxity compared to the opposite side and for the talar tilt test, there was no laxity compared to the opposite side.

The VA examiner noted that the Veteran did not have ankylosis of the ankle, subtalar, and/or tarsal joint.   

The Veteran had shin splints on the right side but had no current symptoms.  He had never had a total ankle joint replacement, arthroscopic or other ankle surgery, or any residual signs and/or symptoms due to arthroscopic or other ankle surgery.  The Veteran limped right but did not use any assistive devices.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies of the right ankle had been performed with abnormal findings of old fracture findings of the right ankle.  There was calcification of the interosseous membrane, the ankle mortise was intact, and there was calcaneal osteophyte.  There was a slight deformity of the distal fibula, possibly from an old healed fracture.  No other significant diagnostic test findings and/or results were noted.  The Veteran's right ankle condition impacted his ability to work in that he had to have a job that allowed him limited time on his feet.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 20 percent rating for status post right ankle fracture with surgical repair is appropriate and no higher rating is warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2013); See Hart, supra.

The Veteran's disability picture most nearly approximates the criteria contemplated by a 20 percent rating under DC 5271.  38 C.F.R. § 4.71a, DC 5271 (2013).  This rating contemplates marked limitation of motion of the ankle.

DC 5270 is inapplicable because the Veteran does not have ankylosis of his right ankle.  38 C.F.R. § 4.71a, DC 5270 (2013).

DC 5272 is inapplicable because the Veteran does not have ankylosis of the subastragalar or tarsal joint.  38 C.F.R. § 4.71a, DC 5272 (2013).

DC 5273 is in applicable because the Veteran does not have malunion of Os calcis or astragalus.  38 C.F.R. § 4.71a, DC 5273 (2013).    

DC 5274 is inapplicable because the Veteran does not have astragalectomy.  38 C.F.R. § 4.71a, DC 5274 (2013). 

Ankylosis is defined as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (noting that Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The fact that the right ankle manifested range of motion, even if limited, is patent evidence of the absence of ankylosis.  See 38 C.F.R. § 4.71a, DC 5270 (2013).

The Board has not overlooked the Veteran's statements with regard to the severity of status post right ankle fracture with surgical repair.  The Board notes that the Veteran is competent to report weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, deformity, tenderness, drainage, and pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's lay reports concerning symptomatology are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  These symptoms have been considered in the current evaluation.  See 38 C.F.R. § 4.59 (2013).  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise, which the Veteran has not been shown to have.  Therefore, the objective medical findings and opinion provided by the Veteran's April 2012 DBQ examiner have been accorded greater probative weight.  This evidence, which was prepared by neutral medical professionals demonstrates that the currently assigned rating, but no higher, is warranted for the Veteran's disability.

The Board notes that in an October 2012 Rating Decision, the Veteran was granted a separate compensable 10 percent evaluation for surgical scars, right lower extremity, as secondary to the service-connected disability of status post right ankle fracture with surgical repair, effective March 28, 2012.  The Board further notes that the Veteran has not appealed his 10 percent rating for scars.  As such, that issue is not before the Board.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected status post right ankle fracture with surgical repair such as weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, deformity, tenderness, drainage, and pain.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's status post right ankle fracture with surgical repair symptoms with the schedular criteria, the Board finds that his symptoms of weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, deformity, tenderness, drainage, and pain are congruent with the disability picture represented by the 20 percent rating assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from status post right ankle fracture with surgical repair with the pertinent schedular criteria does not show that his service-connected status post right ankle fracture with surgical repair presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).
Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's status post right ankle fracture with surgical repair.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is employed and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.









ORDER

Entitlement to an initial disability rating in excess of 20 percent for status post right ankle fracture with surgical repair (claimed as right ankle injury, right ankle surgery, and/or right ankle condition), is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


